               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF VIRGINIA
                      BIG STONE GAP DIVISION

UNITED STATES OF AMERICA                       )
                                               )
                                               )     Case No. 2:18CR00004
                                               )
v.                                             )      OPINION AND ORDER
                                               )
CLAUDE SLOAN,                                  )     By: James P. Jones
                                               )     United States District Judge
                  Defendant.                   )

       Claude Sloan, Pro Se Defendant.

      The defendant, Claude Sloan, proceeding pro se, has filed a Petition for

Modification of Sentence, relying on § 603(b)(1) of the First Step Act of 2018, Pub.

L. No. 115-391, 132 Stat. 5194, 5239 (2018), which amended 18 U.S.C. §

3582(c)(1)(A) to expand the circumstances under which federal prison inmates may

seek compassionate release. Sloan contends that the warden of his prison has not

responded to his request for compassionate release within 30 days of its submission,

thus exhausting his administrative remedies. See § 3582(c)(1)(A).

      Sloan was sentenced by this court on November 14, 2018, to 144 months

imprisonment after pleading guilty to possessing a firearm as a prohibited person,

possessing 100 or more marijuana plants, and distributing marijuana. He had been

previously convicted in this court in 2001 for manufacturing marijuana and

sentenced to 60 months imprisonment. He has also served lengthy state prison terms
for arson and threatening a witness. Evidence at his latest federal sentencing

indicated that those in his rural community were afraid of him and his tendency to

violence, which evidence the court credited. Sentencing Tr. 72, ECF No. 81

(“[T]here certainly is sufficient nonhearsay testimony to show that Mr. Sloan is a

dangerous person.”).

      The defendant contends, without supporting evidence, that he is disabled with

PTSD and other unidentified “mental problems,” along with seizures, “mild

strokes,” and deafness. Pet., ECF No. 82, at p. 9. He is 77 years old. When

sentenced in 2018, he denied any history of any mental or emotional problems,

although he claimed to be suffering from degenerative disc disease, high blood

pressure, asthma, allergies, and gout. Presentence Investigation Report, Oct. 29,

2018, ¶¶ 69, 70, ECF No. 52.

      Even accepting the claim that the defendant’s health is not good, there is no

indication that his conditions cannot be treated by the Bureau of Prisons just as well

as if he were released. More importantly, as I found at the time of his sentencing in

2018, I believe the safety of the public is a concern.1 Pursuant to § 18 U.S.C. §


             1
                 As I stated at sentencing:

              I recognize Mr. Sloan’s age, but it’s clear that Mr. Sloan is an
      intelligent person who testified in an alert and clearly rational manner. I think
      Mr. Sloan has many years ahead of him. He’s certainly capable now, as he
      will be for some time, of committing further crimes, and I don’t know of any
      reason why he would not.
                                              -2-
3582(c)(1)(A), I am required to consider the factors set forth in 18 U.S.C. § 3553(a),

to the extent they are applicable, and considering those factors, I find that the release

of the defendant is not appropriate.

      In accordance with the foregoing, it is ORDERED that the defendant’s

Petition, ECF No. 82, is DENIED.

                                                 ENTER: March 6, 2020

                                                 /s/ JAMES P. JONES
                                                 United States District Judge




Sentencing Tr. 73, ECF No. 81.

                                           -3-
